In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-11-00226-CR
        ______________________________


        TABOR RYAN PARDEE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 24078




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Tabor Ryan Pardee was convicted by a jury for burglary of a habitation enhanced by a

prior felony conviction (see TEX. PENAL CODE ANN. § 12.42 (West Supp. 2012), § 30.02 (West

2011)), and sentenced to sixty years’ imprisonment. Pardee has appealed.

       On appeal, Pardee raises three issues. Pardee’s first point of error maintains that the

evidence is legally insufficient to sustain his conviction. In his second point of error, Pardee

argues the trial court erred in permitting the State, during cross-examination, to use information

from billing statements submitted to the court by his first court-appointed investigator and in

permitting the State to cross-examine Pardee concerning whether he had subpoenaed certain

witnesses. In his final issue, Pardee complains that the trial court erred in its exclusion from

evidence of an audio recording of a conversation between Pardee and an alleged drug dealer

whom Pardee claimed was the real perpetrator of the crime.

(1)    The Evidence Is Legally Sufficient

       In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305
S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous legal sufficiency

review focuses on the quality of the evidence presented.        Brooks, 323 S.W.3d at 917–18

(Cochran, J., concurring). We examine legal sufficiency under the direction of the Brooks

opinion, while giving deference to the responsibility of the jury “to fairly resolve conflicts in

                                                2
testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at

318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Our review involves

determining “whether the necessary inferences made by the trier of fact are reasonable, based

upon the cumulative force of all of the evidence.” Adames v. State, 353 S.W.3d 854, 860 (Tex.

Crim. App. 2011).

        Evidentiary sufficiency is measured against a “hypothetically correct” jury charge which

includes (1) allegations that form an integral part of an essential element of the offense, including

allegations that are statutorily alternative manner and means and (2) material variances.

Mantooth v. State, 269 S.W.3d 68, 76 (Tex. App.—Texarkana 2008, no pet.). The State had the

burden to establish that Pardee, without effective consent of Toby Kautz, entered Kautz’s

habitation1 with the intent to commit theft. TEX. PENAL CODE ANN. § 30.02(a)(1), § 31.03 (West

Supp. 2012).

        In his claim that the evidence was not legally sufficient, Pardee directs our attention to

the absence of any fingerprint evidence presented by the State. According to Pardee, another

person had possession of some of the stolen property and the evidence showed another person

used the purloined credit card at a store called Choctaw Plaza. Further, Pardee claims he

provided a reasonable explanation for the evidence inculpating him, which the State failed to



1
 The State is bound by its allegations of statutorily alternative manner and means. See Gollihar v. State, 46 S.W.3d
243, 254 (Tex. Crim. App. 2001); Curry v. State, 30 S.W.3d 394 (Tex. Crim. App. 2000); Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997); cf. Geick v. State, 349 S.W.3d 542, 548 (Tex. Crim. App. 2011) (State
bound by alleged statutory definition that narrowed manner and means of theft).

                                                         3
disprove. Although we acknowledge the absence of fingerprint evidence, a rational juror could

have disagreed with Pardee’s remaining assertions.

        It is well established that when a suspect is found in possession of recently-stolen

property and he fails to provide a reasonable explanation for his possession of that property, the

fact-finder is permitted to draw an inference of guilt. Poncio v. State, 185 S.W.3d 904, 905 (Tex.

Crim. App. 2006); Hardesty v. State, 656 S.W.2d 73, 76–77 (Tex. Crim. App. 1983); Schnidt v.

State, 357 S.W.3d 845, 851–52 (Tex. App.—Eastland 2012, pet. ref’d); Uyamadu v. State, 359
S.W.3d 753, 760 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). However, “[n]o inference

of guilt can be raised where police found the stolen property in a place where others have an

equal right and facility of access.” Blevins v. State, 6 S.W.3d 566, 569–70 (Tex. App.—Tyler

1999, pet. ref’d).2 Whether the explanation provided which is intended to explain the possession

of stolen property is reasonable is a question of fact for the jury. Middleton v. State, 187 S.W.3d
134, 139 (Tex. App.—Texarkana 2006, no pet.). The record must show that the explanation is

either false or unreasonable in order to support a conviction based on the inference of guilt. Id.

138–39.

        About a month prior to the burglary, Pardee had agreed to sell Kautz (the victim of the

burglary) four tires for $100.00. Although Kautz paid Pardee for all four tires, Pardee had

delivered only one of the four he possessed at the time the purchase price was paid, despite the

2
 We note that Blevins also concluded that fingerprints found on the outside of a window used to enter the
burglarized dwelling was legally insufficient evidence. Blevins, 6 S.W.3d at 570. The Tyler Court relied on Phelps
v. State, which required evidence “excluding every reasonable hypothesis.” 594 S.W.2d 434, 436 (Tex. Crim. App.
[Panel Op.] 1980). Since its opinion in Phelps, the Texas Court of Criminal Appeals has held that the State is no
longer required to exclude every reasonable hypothesis. Brown v. State, 911 S.W.2d 744, 748 (Tex. Crim. App.
1995). This opinion should not be interpreted as endorsing all conclusions reached in Blevins.

                                                        4
fact that Kautz made repeated inquiries to Pardee’s father regarding the other three tires. On the

day of the burglary, Kautz, his wife, and his son had traveled to Dallas to see the Texas-

Oklahoma football game3 and to attend the Texas State Fair. While at the fair, Kautz received a

telephone call from Pardee, who said that he wanted to deliver the remaining three tires. Kautz

(who knew that Kautz’s father was engaged elsewhere and would not be present) testified that he

originally told Pardee no one was at the Kautz ranch to receive the tires, but then “storied” and

told Pardee that his “hired hand” was there.

         Kautz testified that because the ranch and its dwelling were quite remote and because

there is normally someone present on the premises, the doors of the residence normally remained

unlocked. When they returned home, the Kautz family discovered the following items had been

stolen from the house: (1) a Sony Playstation 3; (2) a portable Playstation 2; (3) Playstation

games; (4) three rifles, including a “Mini-14” rifle; (5) a ring with a Krugerrand coin mounted in

the ring set; (5) a diamond ring; (6) some earrings; and (7) a credit card issued to Kautz.

Although the credit card account was Kautz’s, the credit card was an extra card he had gotten for

his daughter’s use. When Kautz called the credit card issuer, he was informed the credit card

had been used twice––at Choctaw Plaza and at a Wal-Mart store in nearby Hugo, Oklahoma. On

the day after the robbery, Kautz obtained a picture from Wal-Mart of the person who used the

credit card and a picture of a white SUV from Choctaw Plaza. Later that day, Kautz confronted

Pardee’s father, who identified Pardee as the person in the photograph taken at Wal-Mart.

Pardee told his father that he received the credit card and some jewelry from someone as
3
 The burglary was not the only terrible thing that happened on that day. Tragically, the University of Texas lost this
game.

                                                          5
payment for some money he was owed. Kautz promised Pardee’s father that he would not press

charges if Pardee returned the stolen items. Although Pardee returned a rifle, the Playstation 2,

and some jewelry, not all of the items were returned.

        Pardee testified at trial, denying any participation in the burglary. He further stated that

after he had called Kautz about delivering the three tires, he and his girlfriend went to the nearby

Choctaw Casino in Oklahoma. While leaving the casino, Pardee testified he ran into Bobby

Clinton, whom he characterized as a drug dealer4 who “had ripped [Pardee] off for $250” in

connection with a prior marihuana transaction. Pardee claimed that he received the credit card

(which Pardee maintained had no name on it) and some jewelry from Clinton. He testified that

Clinton gave him these things to avoid having a scene with Pardee at the casino. Although

Pardee admitted using the credit card at Wal-Mart, when the credit card stopped working, Pardee

claimed that he assumed that Clinton had ripped him off once again and threw the card away.

Pardee testified that he was afraid of Kautz’s accusations because he (Pardee) was on parole and

feared that accusations of that nature might jeopardize his parole; due to those fears, Pardee

testified that he pawned his own possessions to purchase the items he returned to Kautz. Pardee

also testified, without objection, that he “called Mr. Clinton and his girlfriend, Brenda, and had

made a recording of them about giving me the property.”

        As noted above, Kautz obtained a photograph of a white SUV at a gas pump at Choctaw

Plaza. Investigator Tuttle testified that Pardee had admitted to him that the vehicle was Pardee’s



4
 Investigator Joe David Tuttle of the Lamar County Sheriff’s Department testified Clinton is a known drug dealer
and fence in the Arthur City area.

                                                       6
mother’s white SUV.5 However, the fuel cap of the SUV in the picture was on the passenger

side of the vehicle. Pardee introduced a picture establishing that the fuel cap on Pardee’s

mother’s SUV was on the driver’s side. Because of the position of the gas tanks, we agree with

Pardee that a rational juror could not have concluded the SUV in the photograph is Pardee’s

mother’s SUV.6 We disagree with Pardee, however, that this fact alone requires the jury to

believe Pardee’s testimony in its entirety.

            Although the State did not present any direct evidence refuting Pardee’s explanation, we

believe the State presented sufficient circumstantial evidence7 for a rational juror to conclude

that Pardee’s version of the happenings was false or unreasonable. As noted above, Pardee had

called Kautz and, in their conversation, learned that Kautz’s family would not be home on the

day the burglary took place. Pardee admitted that he was attempting to use the credit card at a

Wal-Mart in Oklahoma approximately an hour after the telephone conversation with Kautz. This


5
    Kautz testified that he personally picked up a photograph from Choctaw Plaza.
6
 As Judge Cochran’s concurring opinion in Brooks emphasized, the mere existence of some evidence is not
sufficient in criminal cases—there must be sufficient evidence for a rational juror to reach a conclusion beyond a
reasonable doubt. Brooks, 323 S.W.3d at 917. Legal sufficiency is judged not by the quantity of evidence, but by
the quality of the evidence and the level of certainty it engenders in the fact-finder’s mind. Id. at 917–18. In
Brooks, the Texas Court of Criminal Appeals provided the following hypothetical:

            The store clerk at trial identifies A as the robber. A properly authenticated surveillance videotape
            of the event clearly shows that B committed the robbery. But, the jury convicts A. It was within
            the jury’s prerogative to believe the convenience store clerk and disregard the video. But based on
            all the evidence the jury’s finding of guilt is not a rational finding.

Brooks, 323 S.W.3d at 907 (quoting Johnson, 23 S.W.3d at 15 (McCormick, P.J., dissenting)). Similar to the above
hypothetical, a conclusion that the SUV in the picture was Pardee’s mother’s is not rational. However, that does not
mean that a rational juror could not have found Pardee guilty of burglary beyond a reasonable doubt.
7
The falsity of an explanation may be shown by circumstantial evidence. Callahan v. State, 502 S.W.2d 3, 7 (Tex.
Crim. App. 1973); Middleton, 187 S.W.3d at 139.

                                                             7
admission was corroborated by two different security camera photographs of Pardee and a

photograph of Pardee’s mother’s SUV parked in the Wal-Mart parking lot. Investigator Tuttle

testified that Pardee and his girlfriend returned “everything but the credit card and two pieces of

jewelry and a gun” the day after the robbery. Such a prompt return of the property would be

surprising since Pardee claimed that a drug dealer who had a history of shortchanging him had

possession of the property. During cross-examination, the State elicited some responses from

Pardee concerning Michael Rosson that were inconsistent with his testimony on direct

examination. Pardee admitted that he had begun using methamphetamine at the age of “13 or

14”8 and admitted, during the guilt/innocence phase of the trial, to having eighteen prior

convictions.9 A rational juror could have reasonably concluded Pardee’s explanation was false

or unreasonable. The evidence is legally sufficient.

(2)         The Trial Court Did Not Abuse Its Discretion Under Rule 403 in Allowing the
            State’s Use of Pardee’s Investigator’s Bills

            Pardee complains in his second issue about the State using references to Pardee’s

investigator’s billing statements to cross-examine Pardee. Pardee argues before us that (1) the

attorney-client and work product privileges prohibit such cross-examination, and (2) the

probative value was substantially outweighed by unfair prejudice.




8
 We note Pardee testified he had stopped using methamphetamine “before I went to prison in 2007” and has not
used drugs since his release.
9
    Pardee did not object to the admission of evidence concerning his prior convictions or request a limiting instruction.

                                                             8
         While Pardee’s privilege arguments may well be correct,10 they have not been preserved

for our review. To preserve a complaint for appellate review, the record must establish (1) that

the complaint was made to the trial court by a request, objection, or motion that was timely and

sufficiently specific to make the trial court aware of the grounds of the complaint and (2) that the

trial court ruled adversely. TEX. R. APP. P. 33.1; Pardue v. State, 252 S.W.3d 690, 698–99 (Tex.

App.—Texarkana 2008, no pet.). A party’s failure to employ “magic words” will not preclude

error preservation if the party’s complaint is sufficient to make the trial court aware of the

grounds of the complaint. Pardue, 252 S.W.3d at 699. Considering that requires us to examine

the exchange which occurred at trial, this being as follows:

                 [State]: . . . . I want you to show me, on these bills presented by your
         investigator where they’ve been itemized --

                 [Defense]: Your Honor, I’m going to object. The bills are prepared by the
         investigator, by the way, who I did not employ. I haven’t been representing this
         man but about three weeks. It [is] purely prejudicial. Has nothing to do with --

                  THE COURT: I’m going to sustain the objection.


10
  The State argues Texas does not recognize a private investigator-client privilege, citing Landry v. Burge, No. 05-
99-01217-CV, 2000 Tex. App. LEXIS 6606 (Tex. App.––Dallas Oct. 2, 2000, no pet.) (not designated for
publication). We disagree that this case supports the State’s position. The holding of the Dallas Court of Appeals
was very narrow—that the identity of the client was not protected. Id. While the court did note the Texas Rules of
Evidence do not recognize a private investigator-client privilege, the court suggested that the attorney-client
privilege might apply when an investigator is employed pursuant to an attorney-client relationship. Id. The Texas
Court of Criminal Appeals has explicitly held “the scope of the attorney-client privilege encompasses agents whose
services are required by the attorney in order to properly prepare his client’s case.” Ballew v. State, 640 S.W.2d
237, 239–40 (Tex. Crim. App. [Panel Op.] 1980) (concluding privilege can be waived); see TEX. R. EVID. 503
(privilege applies to “representative of the lawyer”); IMC Fertilizer, Inc. v. O’Neill, 846 S.W.2d 590, 592 (Tex.
App.––Houston [14th Dist.] 1993, no pet.) (investigator who was representative of attorney covered by privilege).
In this case, the investigator was clearly acting as the agent of Pardee’s attorney. Because the privilege issue has not
been preserved for our review, it is not necessary for us to decide the extent of protection afforded to the investigator
by the attorney-client and work product privileges. This opinion should not be interpreted as suggesting that these
bills are not protected by the attorney-client and/or work product privilege. We are not addressing the privilege
issue on the merits.

                                                           9
                [State]: He’s saying Clinton Bell was contacted and I believe I can prove
        that nobody’s made an effort, at all, to contact Clinton Bell -- I’m sorry, Bobby
        Clinton.
                Judge, if their position is Bobby Clinton did this, I think I can attack his
        credibility on the fact that no one, including this defendant, his family, his lawyer,
        his investigator, had made no effort whatsoever to contact Bobby Clinton.

                 THE COURT: I’ll let you introduce the bills for that.

We note that Pardee’s brief before us concedes that his trial counsel “did not use the exact

terminology of privilege.” The defense’s sole objections at trial were (1) the fact that the first

investigator had not been employed by Pardee’s second appointed counsel,11 and (2) undue

prejudice. Neither of these objections was sufficient to make the trial court aware that the

defense was claiming the attorney-client privilege or the work product privilege. An appellant’s

argument on appeal “must comport with the objection made at trial.” Wilson v. State, 71 S.W.3d
346, 349 (Tex. Crim. App. 2002). This issue has not been preserved for appellate review. TEX.

R. APP. P. 33.1.

        Pardee’s remaining argument (i.e., his argument that the trial court abused its discretion

under TEX. R. EVID. 403) is preserved for appellate review. We note the State argues error has

not been preserved because the trial court initially sustained Pardee’s objection. The State

argues that Pardee failed to pursue the objection to an adverse ruling. Had that ruling remained

in force, the State would have been correct. However, after the trial court made its initial ruling,

the State then convinced the trial court to reverse course on the ruling and permit the introduction

of the evidence. As a consequence, although the trial court’s initial ruling was not adverse, the

11
  The record indicates that two attorneys and two investigators had been appointed by the court. The record
indicates that Pardee’s first counsel was permitted to withdraw. Pardee testified he never talked with the first
investigator. The record does not indicate why a second investigator was appointed.

                                                      10
trial court’s second ruling was adverse to Pardee and error has been preserved—at least to the

extent that the evidence may have been introduced.12

         A trial court’s decision to admit or exclude evidence is reviewed under an abuse of

discretion standard. McDonald v. State, 179 S.W.3d 571, 576 (Tex. Crim. App. 2005); Willover

v. State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002). A trial court does not abuse its discretion

so long as the decision to admit evidence is within the “zone of reasonable disagreement.”

Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990) (op. on reh’g). An appeals

court may not substitute its own decision for that of the trial court. Moses v. State, 105 S.W.3d
622, 627 (Tex. Crim. App. 2003).

         Evidence may be excluded under Rule 403 if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay or needless presentation of cumulative evidence. TEX. R. EVID.

403; Mozon v. State, 991 S.W.2d 841, 846–47 (Tex. Crim. App. 1999). In conducting a Rule

403 balancing test, a trial court should consider the following factors: (a) the probative value of

the evidence; (b) the potential of the evidence to impress the jury in some irrational, but

nevertheless indelible way; (c) the time the proponent needs to develop the evidence; and (d) the

proponent’s need for the evidence. Shuffield v. State, 189 S.W.3d 782 (Tex. Crim. App. 2006).

Rule 403’s balancing test carries a presumption that relevant evidence will be more probative




12
 We note, though, that there is no indication in the evidence that the billing statements were actually introduced into
evidence. The State, however, continued to cross-examine Pardee about the failure to investigate Clinton and
Clinton’s associates.

                                                          11
than prejudicial. See Rayford v. State, 125 S.W.3d 521, 529 (Tex. Crim. App. 2003); Williams v.

State, 958 S.W.2d 186, 196 (Tex. Crim. App. 1997).

       In the face of the objection which was lodged, the trial court did not abuse its discretion.

“Unfair prejudice” is not established merely because the evidence injures the opponent’s case.

Rogers v. State, 991 S.W.2d 263 (Tex. Crim. App. 1999). Evidence is unfairly prejudicial when

it has an undue tendency to suggest that a decision be made on an improper basis, commonly, but

not necessarily, an emotional one. See Mozon, 991 S.W.2d at 847 n.7. “Evidence might be

unfairly prejudicial if, for example, it arouses the jury’s hostility or sympathy for one side

without regard to the logical probative force of the evidence.” Gigliobianco v. State, 210 S.W.3d
637, 641 (Tex. Crim. App. 2006). This case does not present evidence that has any tendency to

suggest that a decision be made on some improper basis such as sympathy or emotion. A

definition of “prejudice” is “to injure or damage by some . . . action.” MERRIAM-WEBSTER’S

COLLEGIATE DICTIONARY 979 (11th ed. 2006). Under that definition, almost any evidence which

were to damage Pardee’s case could be said to prejudice it. While the evidence may have been

prejudicial, it was not unfairly prejudicial.    The trial court did not abuse its discretion in

overruling Pardee’s Rule 403 objection.

(3)    The State’s Subpoena Questions Were Not Argumentative

       Additionally, Pardee complains in his second issue that the trial court permitted the State

to question him concerning the failure to subpoena Rosson or Clinton. Pardee now complains

that these questions violated the attorney-client and work product privileges. Because Pardee did

not make any objection to the trial court based on these privileges, any error on that basis has not

                                                12
been preserved for our review. TEX. R. APP. P. 33.1. No objection was made to most of the

State’s questions. As such, any error concerning these questions has also not been preserved for

appellate review. Id.

        The record, though, does contain one preserved objection. Pardee argues that the trial

court erred in overruling an argumentative objection.13                   At trial, the following exchange

occurred:

              Q.     [State] Well, he’s your friend. Why would he even need to be
        subpoenaed? If he’s your friend --

                 A.       [Pardee] He probably ain’t going to come.

                 Q.       -- that can clear you --

                          [Defense Counsel]: Your Honor, this is purely argumentative.

                          [State]: Judge, it goes to this man’s credibility and the lies that
        he’s making.

                          THE COURT: Overruled.

In support of his argument, Pardee cites the very old cases of Townsley v. State, 281 S.W. 1054

(Tex. Crim. App. 1926), and Houston & T.C.R. Co. v. Johnson, 118 S.W. 1150 (Tex. Civ. App.

1909). We note both of these cases were decided based on the common law (which was in force


13
  The State’s brief does not address the “argumentative” objection. The State argues it is permitted to comment on
Pardee’s failure to produce witnesses and evidence so long as the remark does not fault the defendant for exercising
his right not to testify, citing Jackson v. State, 17 S.W.3d 664, 674 (Tex. Crim. App. 2000), Patrick v. State, 906
S.W.2d 481, 491 (Tex. Crim. App. 1995), and Harris v. State, 122 S.W.3d 871, 884 (Tex. App.––Fort Worth 2003,
pet. ref’d). Pardee argues the State’s comments were improper because they shifted the burden of proof. We note
the prosecutor’s comment cannot impermissibly shift the burden of proof to the defendant. See Jackson, 17 S.W.3d
at 674; Whiting v. State, 797 S.W.2d 45, 48 (Tex. Crim. App. 1990). It is not necessary for us to decide whether the
State’s comments shifted the burden of proof. Jackson, Patrick, and Harris all concerned whether a prosecutor’s
closing arguments were proper and do not authorize the prosecution to introduce evidence concerning the defense’s
decisions of which witnesses to subpoena. All three cases are clearly distinguishable from this case.

                                                        13
prior to the adoption of the Texas Rules of Evidence). Objections to evidence are now governed

by the Texas Rules of Evidence instead of the common law. Pardee has failed to cite any

authority supporting his argument based on the Texas Rules of Evidence.

        Many common law objections—including the objection of “argumentative”—are

incorporated in the Texas Rules of Evidence. The common law argumentative objection is now

governed by TEX. R. EVID. 611 which concerns the mode of interrogation and presentation. The

argumentative objection is an objection commonly used, but not commonly understood. Pardee

argues the objection should have been sustained because the State was “arguing” with the

defendant. Argumentative, though, does not concern counsel’s demeanor or tone. Professors

Wellborn, Goode, and Sharlot explain the argumentative objection as follows:

        Counsel may not, in the guise of asking a question, make a jury argument or
        attempt to summarize, draw inferences from, or comment on the evidence. In
        addition, questions that ask a witness to testify as to his own credibility are
        improper.

2A Steven Goode, et al., Texas Practice Series: Courtroom Handbook on Texas Evidence § 611

cmt. 12 (2012); see United States v. Yakobowicz, 427 F.3d 144, 151 (2d Cir. N.Y. 2005)

(defining argumentative as “summation-like remarks by counsel during the presentation of

evidence”); accord Eddlemon v. State, 591 S.W.2d 847, 851 (Tex. Crim. App. [Panel Op.] 1979)

(trial court did not abuse discretion in finding the question, “You don’t believe your own offense

report?” argumentative). In other words, an argumentative objection concerns whether counsel

is attempting to “argue” the case, not whether the counsel is “arguing” with the witness.14

14
  We note that the Rules also prohibit repetitious and harassing questions. The only objection made to the question,
though, was argumentative. Thus, our analysis is confined to whether the question was argumentative.

                                                        14
        The objection was not to an attempt to summarize the evidence or to ask a witness to

testify as to his own credibility. Reasonable persons could disagree, though, concerning whether

the question was a comment on the evidence. One could argue that the question reeks with

sarcasm, indicating that the State’s intent was not to discover the answer to the question, but,

rather, to make a comment on the believability of Pardee’s story. This interpretation is bolstered

by the State’s later comment that “it goes to this man’s credibility and the lies that he’s making.”

On the other hand, one also could argue that the question does not make any explicit comment

and does make an attempt to elicit information. Any comment must be inferred and the appellate

record does not indicate the tone or demeanor of the question. Because reasonable persons can

disagree concerning whether this objection was a comment on the evidence, we are unwilling to

conclude the trial court abused its discretion in overruling the objection. Pardee’s second issue is

overruled.

(4)     The Tape Recording Was Hearsay and Pardee Failed to Preserve the Issue of
        Whether a Hearsay Exception Applied

        In his final issue, Pardee argues that the trial court erred in its exclusion of an audio

recording of a conversation which took place between Pardee and Clinton. Pardee alleges that

this recording establishes that Clinton was Pardee’s source of Kautz’s credit card; Pardee alleges

a bill of exceptions was made.15 At trial, Pardee’s trial counsel made the following response to

the State’s objection to the introduction of the recording:


15
 The appellate record does not contain a formal bill of exceptions although Pardee announced an intent to make
one. See TEX. R. EVID. 103; TEX. R. APP. P. 33.1(a); Love v. State, 861 S.W.2d 899, 901 (Tex. Crim. App. 1993).
We note that Pardee’s statements on the record may be sufficient to qualify as an informal offer of proof. Because
Pardee did not preserve his hearsay exception argument and because the trial court did not err in overruling the

                                                       15
                    [Defense]: Your Honor, I’m not offering it for the truth of the matter
            asserted. I’m just offering that there was a telephone call made.

                     ....

                   [Defense]: We are offering it, Your Honor. He made the recording for the
            whole purpose of trying to prove he didn’t do it.

The trial court sustained the State’s objection, concluding, “I think it’s hearsay.”

            On appeal, Pardee argues that the recording is a statement against interest (made by

Clinton), which is a hearsay exception. See TEX. R. EVID. 803(24). Pardee does not argue that

the statement falls within any of the hearsay exclusions or that it contains statements which are

not hearsay, contained in Rule 801(e). See TEX. R. EVID. 801. Because Pardee’s sole argument

at trial was that the recording was not hearsay,16 Pardee’s hearsay exception argument has not

been preserved for appellate review. TEX. R. APP. P. 33.1; Reyna v. State, 168 S.W.3d 173, 177

(Tex. Crim. App. 2005) (“The proponent, if he is the losing party on appeal, must have told the

judge why the evidence was admissible.”).

            To the extent that Pardee’s hearsay exception argument on appeal can be construed as

arguing the recording was not hearsay, the argument is incorrect. A statement is hearsay if it is

one “other than one made by the declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted.” TEX. R. EVID. 801(d). Under the facts of this

case, the existence of a recording would not serve any purpose to the defense. Since Clinton did


State’s hearsay objection, it is not necessary for us to decide whether the statements of Pardee’s counsel are
sufficient to be an informal offer of proof. We will assume Pardee’s statements are sufficient to qualify as an
informal offer of proof.
16
     We emphasize that hearsay exceptions are still hearsay—just hearsay statements that are admissible.

                                                           16
not testify, the recording could not be used for impeachment or other permissible purpose. The

recording would only aid the defense if it was used to prove the truth of the matter asserted.

Pardee announced that his intent in introducing the recording was to “prove he didn’t do it.” By

this admission, Pardee admitted the recording was being used to prove the truth of the matter

asserted. The trial court did not abuse its discretion in sustaining the State’s hearsay objection.

(5)    Conclusion

       We conclude that the State presented sufficient circumstantial evidence for a rational

juror to disbelieve Pardee’s explanation for his possession of the stolen goods. The trial court

did not abuse its discretion in overruling Pardee’s Rule 403 objection to the State’s use of billing

statements submitted to the court by his first court-appointed investigator and Pardee’s remaining

complaints have not been preserved. The only preserved complaint to the State’s questions on

subpoenas was whether the questions were argumentative. Because reasonable persons could

disagree, the trial court did not abuse its discretion in apparently concluding that the questions

were not argumentative. Finally, the trial court correctly concluded that the recording of a

conversation between Pardee and the alleged drug dealer was hearsay and Pardee failed to

preserve any argument that a hearsay exception should apply.




                                                 17
      For the reasons stated, we affirm the judgment of the trial court.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:      August 13, 2012
Date Decided:        August 16, 2012

Do Not Publish




                                               18